

ACTIVE PHARMACEUTICAL INGREDIENT
MANUFACTURING AND CLINICAL SUPPLY AGREEMENT


(RECOMBINANT HUMAN INSULIN)


THIS MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”) is entered into as
of  July 5, 2010 (the “Effective Date”) ORAMED LTD., a company organized under
the laws of the State of Israel with principal offices at Hi-Tech Park 2/5
Givat-Ram, PO Box 39098, Jerusalem 91390, Israel (“Buyer”) and SANOFI-AVENTIS
DEUTSCHLAND GMBH, a company existing under the laws of Germany, located at
Industriepark Hoechst, 65926 Frankfurt am Main, Germany (“SAD”).


Buyer and SAD are individually referred to herein as a “Party” and are
collectively referred to herein as the “Parties”.


Background


A.          Buyer wishes to engage SAD to perform services for Buyer, as more
specifically set forth herein, in connection with the manufacturing and supply
of Active Ingredient (as defined below) for use in clinical trials of the
Product (as defined below).


B.           SAD wishes to perform such services, all on the terms and
conditions set forth in this Agreement.


Covenants


In consideration of the mutual covenants and promises set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:


ARTICLE 1
DEFINITIONS


The following terms, whether used in the singular or plural, shall have the
meanings assigned to them below for purposes of this Agreement


“Acquisition Cost” shall mean the actual invoiced price actually paid by SAD to
any Third Party for materials, components and packaging materials required to
manufacture and package the Active Ingredient hereunder, including, but not
limited to, shipping and handling costs, taxes and customs duties incurred and
paid by SAD to any Third Party in connection with the acquisition of such
materials and components, as the case may be.


“Active Ingredient” shall mean Recombinant Human Insulin as manufactured by SAD
in accordance with the Active Ingredient Specifications, for use in the Product.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 1


 
 

--------------------------------------------------------------------------------

 


“Active Ingredient Price(s)” shall have the meaning set forth in Section 8.1(a)
hereof.


“Active Ingredient Specifications” shall mean the specifications for the Active
Ingredient attached hereto as Exhibit 2 and made a part hereof, as determined in
accordance with this Agreement, the analytical methodology set forth and in
accordance with the terms and conditions of the Quality Agreement.


“Affiliate” shall mean any corporation or non-corporate entity which controls,
is controlled by, or is under common control with a Party.  A corporation or
non-corporate entity shall be regarded as in control of another corporation if
it owns or if it directly or indirectly controls at least fifty percent (50%) of
the voting stock of the other corporation or (a) in the absence of the ownership
of at least fifty percent (50%) of the voting stock of a corporation or (b) in
the case of a non-corporate entity, the power to direct or cause the direction
of the management and policies of such corporation or non-corporate entity, as
applicable.


“Agreement” shall mean this Manufacturing and Supply Agreement, as it may
hereafter be amended or supplemented from time to time.


“cGMPs” shall mean applicable standards for current good manufacturing practices
of active ingredients specified in (i) the ICH Guidelines,(ii) the FDA’s
“Guidance for Industry Q7A Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients”, and (iii) the EU GMP Guidelines.  For clarity, such
definition of cGMPs shall not include other country-specific regulatory
requirements.


“Certificate of Analysis” shall mean a document, signed by an authorized
representative of SAD, certifying the Specifications for, and testing methods
applied to, the Active Ingredient, and the results thereof, and which includes
the Active Ingredient date of manufacture, date for re-testing or expiration
date as appropriate.


“Certificate of cGMP Compliance” shall mean a document, signed by an authorized
representative of SAD, certifying that the Active Ingredient being delivered to
Buyer has been manufactured in conformity with cGMPs.


“Confidential Information” shall mean, as the case may be, any and all
information relating to the Active Ingredient, of a confidential nature not
known to the public or to the recipient of the information before its disclosure
belonging to either Party in written, electronic or any other form. This
includes, but is not limited to, Know-How, operational methods, formulae,
samples, Specifications, analytical methods as well as any details of
commercial, technical, pharmaceutical, scientific and industrial nature. The
terms of this Agreement shall also be deemed Confidential
Information.  Confidential Information shall not include information, materials,
technical data or Know-How which: (i) is in a receiving Party’s possession at
the time of disclosure as evidenced by the receiving Party’s written records
immediately prior to the time of disclosure; (ii) is in the public domain at the
time of disclosure; (iii) becomes part of the public domain by publication or
otherwise after disclosure hereunder other than by breach of this Agreement by a
receiving Party; (iv) is disclosed to a receiving Party by a third party having
the right to disclose such information without any violation of any rights of or
obligations to the disclosing Party; or (v) is independently developed by an
employee or agent of a receiving Party without knowledge of the disclosing
Party’s Confidential Information as evidenced by the receiving Party’s written
records.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 2

 
 
 

--------------------------------------------------------------------------------

 


“FDA” shall mean the United States Food and Drug Administration or any successor
entity thereto.


“FDCA” shall mean the Federal Food, Drug and Cosmetic Act (21 U.S.C. § et seq.),
as the same may be amended from time to time, together with any rules and
regulations promulgated thereunder, and any foreign counterpart.


“Force Majeure Event” shall have the meaning set forth in Section 18.1 hereof.


“ICH Guidelines” shall mean the document titled “Q7A - Good Manufacturing
Practice Guide for Active Pharmaceutical Ingredients” endorsed by the
International Conference on Harmonisation of Technical Requirements for
Registrations of Pharmaceuticals for


“Invention” shall mean information relating to any innovation, improvement,
development, discovery, computer program, device, trade secret, method,
Know-How, process, technique or the like, whether or not written or otherwise
fixed in any form or medium, regardless of the media on which contained and
whether or not patentable or copyrightable.


“Know-How” shall mean all confidential and identified technical and scientific
information and data, irrespective of its subject-matter and form, including,
but not limited to, processes, formulae, designs and data as well as Inventions
and improvements whether patentable or not.


 “Packaging Specifications” shall mean the packaging and labeling specifications
for the Active Ingredient attached hereto as Exhibit 1 and made a part hereof,
as such specifications may be amended from time to time by mutual agreement of
the Parties in accordance with the terms and conditions of the Quality
Agreement.


“PO” shall have the meaning set forth in Article 6 hereof.


“Product” shall mean Buyer’s finished oral insulin product


“Production Site” shall mean [the SAD site in which it manufactures the Active
Ingredient i) the active pharmaceutical ingredient facility owned by SAD or an
Affiliate of SAD (both directly or indirectly under the control of
Sanofi-Aventis, SA, the French parent company) located at Industriepark Hoechst,
65926, Frankfurt am Main, Germany, and (ii) such other facilities owned by SAD
or an Affiliate of SAD, if any, as the Parties may mutually agree to in writing
from time to time].


 “Quality Agreement” shall mean the Quality Agreement which the parties shall in
good faith negotiate and execute within thirty (30) days after the execution of
this Agreement, and which shall be made part hereof.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 3

 
 
 

--------------------------------------------------------------------------------

 


“Recall” shall have the meaning set forth in Section 12.2(a) hereof.


“Recalled Product” shall mean any Product subject to a Recall.


“Regulatory Change” shall have the meaning set forth in Section 18.2 hereof.


“Specifications” shall mean the Active Ingredient Specifications and the
Packaging Specifications.


“Term” shall have the meaning set forth in Section 11.1 hereof.


“Territory” shall mean those territories set forth in Exhibit 4 as may be
modified from time to time only in accordance with the terms of the Agreement.


 “Third Party” shall mean any person or entity other than Buyer, SAD and their
respective Affiliates.


“Third Party Claims” shall have the meaning set forth in Section 13.1 hereof.


ARTICLE 2
MANUFACTURE, SALE AND PURCHASE OF ACTIVE INGREDIENT


2.1 Generally.  Subject to the terms and conditions of this Agreement, SAD shall
manufacture and supply to Buyer and Buyer shall exclusively purchase from SAD,
all of its Active Ingredient required to conduct clinical trials used to
register the Product for sale in the Territory.  For clarification, Buyer shall
not use any clinical trial or data related thereto to register Product in the
Territory unless the active ingredient for such clinical trial is supplied by
SAD.


2.2           Additional Territories.  Should Buyer seek to conduct clinical
trials outside the Territory in order to register the Product outside the
Territory, then Buyer will discuss with SAD a proposal for SAD to supply Active
Ingredient for those trials, and SAD will make its best commercial efforts in
order accommodate Buyer’s commercially reasonable requirements.


ARTICLE 3
PACKAGING


SAD shall procure all packaging materials and components for, and shall package,
the Active Ingredient in accordance with the Production Site receipt procedures
and the Packaging Specifications as set forth in Exhibit 1 attached
hereto.  Typical packaging materials and components are described in the Drug
Master File in respect of the Active Ingredient and the use thereof is supported
by extant stability data.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 4

 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 4


COOPERATION WITH GOVERNMENTAL REQUIREMENTS


The Parties shall cooperate with one another as may be reasonably necessary or
appropriate to satisfy all governmental requirements and obtain all needed
permits, approvals and licenses with respect to the manufacture and supply of
the Active Ingredient. Such cooperation shall include, without limitation but
strictly in regards to United States territories, communicating with regulatory
authorities and making available as promptly as practicable all information,
documents and other materials which result from the performance by SAD of its
services hereunder which Buyer is required to submit or which Buyer may
otherwise reasonably request in connection with governmental filings relating to
the Active Ingredient. The costs and expenses of such cooperation, if
applicable, shall be subject to the Parties’ mutual agreement.  Notwithstanding
the foregoing, it shall be the responsibility of (i) Buyer to obtain and
maintain all such permits, approvals and licenses which are specific to the
Active Ingredient or the Product, and (ii) SAD to obtain and maintain all such
permits, approvals and licenses which are generally required for the Production
Site and to maintain the Drug Master File in respect of the Active Ingredient.


ARTICLE 5
SPECIFICATION CHANGES


Upon any change in the Active Ingredient Specifications or Packaging
Specifications requested by Buyer (“Buyer Specification Changes”), including the
addition of new packaging configurations, Buyer shall promptly advise SAD in
writing of any requested Buyer Specification Changes, and SAD shall promptly
advise Buyer as to the feasibility of the Buyer Specification Changes, and if in
SAD’s reasonably exercised discretion, the Buyer Specification Changes are found
to be commercially reasonable and feasible, SAD will inform Buyer of any
scheduling and/or price adjustments which may result from the Buyer
Specification Changes.  Prior to implementation of Buyer Specification Changes,
the Parties shall negotiate in good faith in an attempt to reach agreement on
(a) the new Active Ingredient Price for any Active Ingredient which embodies the
Buyer Specification Changes, (b) any amounts to be reimbursed by Buyer to SAD as
described in the next sentence of this paragraph, and (c) any other amendments
to this Agreement which may be necessitated by the Buyer Specification Changes
(i.e., an adjustment to the lead time for POs). Buyer shall reimburse SAD for
the mutually agreed upon reasonable expenses incurred by SAD as a result of the
Buyer Specification Changes, including, but not limited to, reimbursing SAD for
its mutually agreed validation and development costs, capital expenditure costs
and costs for any reasonable inventory of packaging components or other
materials maintained by SAD for purposes of this Agreement and consistent with
the PO, and rendered unusable as a result of the Buyer Specification
Changes.  If during the Term, Buyer, in accordance with this Article 5, causes
the amendment of the Active Ingredient Specifications or Packaging
Specifications so as to render obsolete reasonable quantities of the Active
Ingredient and/or materials and components used to manufacture and package the
Active Ingredient pursuant to this Agreement on hand at SAD, Buyer shall
purchase from SAD (i) all such obsolete Active Ingredient at the Active
Ingredient Prices then in effect, (ii) all work-in-progress of the Active
Ingredient at SAD’s actual cost thereof, and (iii) at SAD’s Acquisition Cost,
all such obsolete materials and components obtained by SAD pursuant to its
normal procurement policies to manufacture quantities of the Active Ingredient
pursuant to the PO.  SAD’s normal procurement policies for purposes of the
preceding sentence of this Article 5 shall be considered to be quantities of
materials and components corresponding to the PO.  For greater certainty, the
foregoing provisions of this Article 5 shall not apply in respect of any change
in the Active Ingredient Specifications or Packaging Specifications made by SAD
other than pursuant to a Buyer request.  SAD shall provide Buyer with not less
than three (3) months’ prior written notice of SAD’s implementation of any
intended significant change(s) to its manufacturing processes for the Active
Ingredient, which might affect the quality of the Active Ingredient (“Change
Notice”) (e.g. any change in the Active Ingredient Specifications or Packaging
Specifications made by SAD other than pursuant to a Buyer request).  If a
significant change is implemented by SAD and Buyer provides SAD with
demonstrable evidence that the utility (i.e. the conditions of being useful as a
pharmaceutical product in connection with the manufacture and performance of the
Product) of the Active Ingredient is significantly altered in that there is no
similar bioequivalence (to Active Ingredient before the significant change) or
similar Product specifications when formulated in the final Product formulation
(together, “Utility Loss”), the parties shall exert their best commercial
efforts to resolve issues related to the Utility Loss in order to continue
operating under this Agreement.  If the parties cannot reach agreement and
resolution regarding Utility Loss, Buyer shall have the option to provide sixty
(60) days written notice of termination of this Agreement to SAD.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 5

 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 6
FORECASTS AND ORDERS


6.1         Communication of Forecasts and Purchase Orders by Buyer.  Subject to
and upon [REDACTED], and subsequent finalization of Buyer’s continuing trial(s)
design(s), Buyer shall submit in writing to SAD a binding purchase order (“the
PO”) of all clinical quantities of Active Ingredient which are required to
conduct such clinical trials of Product.


SAD will supply the Active Ingredient in packaging in accordance with the
Packaging Specifications set forth in Exhibit 1.


6.2         Confirmation by SAD.  No later than fifteen (15) business days after
receipt of Buyer’s POs, SAD shall confirm that it can fulfill the monthly
quantities specified in such orders.


6.3         Intentionally omitted.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 6

 
 
 

--------------------------------------------------------------------------------

 

6.4         Purchase Orders.  Buyer shall issue the PO for all known total
clinical quantities of Active Ingredient from SAD which are required to conduct
[REDACTED] of Product at the Active Ingredient Price.  The quantities of the
Active Ingredient and the PO dates will be dependent upon the relevant
regulatory authorities’ responses to the Product’s clinical trials, whether
during review of the clinical program or after completion of clinical trial
which may necessitate further trials, regarding trial participant number,
dosage, length, and other relevant factors.  Buyer estimates that it will
require a quantity of Active Ingredient greater or equal to [REDACTED]for the
anticipated clinical trials, and that the PO related thereto shall occur within
the year 2011.  The only quantities that Buyer is bound to purchase shall be
those as determined in accordance with section 6.1.  PO(s) for quantities up to
10KG shall be issued by Buyer at least three (3) months in advance of the
expected date of delivery of Active Ingredient from SAD to Buyer.  PO(s) for
quantities from 10KG to 50KG shall be issued by Buyer at least six (6) months in
advance of the expected date of delivery of Active Ingredient from SAD to Buyer.
In the event that Buyer submits PO(s) for quantities above 50KG, the parties
shall discuss and negotiate in good faith the lead time and advance notice
required for delivery of Active Ingredient to Buyer.  SAD shall deliver to Buyer
those quantities ordered on a PO issued in accordance with this section 6.4
within the respective timeframe set out in immediately above.  For
clarification, regardless of expiration or termination of this Agreement, Buyer
is obligated to pay any amounts due in accordance with issued POs.


ARTICLE 7
DELIVERIES


7.1         Purchase Quantities. SAD will use commercially reasonably efforts to
ship the quantities specified in the PO.    Variations in shipments as outlined
herein shall be deemed to be in compliance with such PO; provided, however, that
Buyer shall only be invoiced and required to pay for the quantities of Active
Ingredient which SAD actually ships to Buyer.  Quantities shipped are subject to
the Packaging Specifications set out in Exhibit 1 hereto.


7.2         Active Ingredient Release.  No Active Ingredient shall be released
to Buyer without a Certificate of Analysis and Certificate of cGMP Compliance,
both of which shall be supplied to Buyer by SAD.  SAD shall conduct such quality
assurance testing for the Active Ingredient as is required by the
Specifications[,] [and ]cGMPs[ and the Quality Agreement.  SAD shall conduct in
parallel on-going stability studies of the Active Ingredients].


7.3         Delivery Terms. Shipment of the Active Ingredient will be to one
location as designated by Buyer.  Buyer will select and pay the carrier to be
used.  The Active Ingredient will be shipped with the requisite Certificates of
Analysis and Certificate of cGMP Compliance, FCA Production Site (Incoterms
2000), freight class, Class 70 (Class of Commodity for Food and Pharmaceutical
Compound).  Loading of the Active Ingredient shall be performed at no cost by
SAD, but under the responsibility and liability of Buyer.  All shipments of the
Active Ingredient to Buyer shall be made via such carrier(s) as Buyer may
direct.  Title and risk of loss shall pass to Buyer upon delivery to the
carrier.  Freight charges shall be billed ship collect.


7.4         Shipping; Dating and Customs Costs. SAD shall make commercially
reasonable efforts to cause Active Ingredient delivered hereunder to have
[REDACTED]months until expiration, but in any event, SAD shall deliver Active
Ingredient hereunder with at least twelve (12) months until expiration. For
clarity, costs for the shipment of Active Ingredient from the Production Site
and all customs tariffs and duties shall be for the account of Oramed.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 7

 
 
 

--------------------------------------------------------------------------------

 


7.5         Inconsistencies. In the event of any inconsistencies between the
terms of this Agreement and the PO issued by Buyer hereunder or any acceptance
thereof by SAD, the terms of this Agreement shall govern.


7.6         Inspections by Buyer.  With reasonable written notice and upon a
mutually agreed upon date, Buyer or its designated agents shall have the right
to inspect those portions of the manufacturing, storage and warehouse facilities
of a Production Site where Active Ingredient is being manufactured or stored,
during regular business hours, to verify compliance with the terms and
provisions of this Agreement or for insurance inspection purposes.  Unless for
reasonable cause, Buyer agrees to not inspect a Production Site more often than
one (1) time in a three-calendar year period or any other frequency mutually
agreed upon.


7.7         Governmental Inspections.  If SAD is notified that the Active
Ingredient or the Production Site will be subject to an inspection related to
the Active Ingredient, by any governmental authority of the Territory, SAD shall
promptly inform Buyer of such inspection and shall cooperate with and allow such
inspection to the extent required by applicable laws.  Buyer shall not have the
right to be present at any meetings or events related to such
inspection.  Subject to being excluded due to restrictions under confidentiality
obligations of SAD to Third Parties, and to SAD’s determination that particular
information and/or documentation is confidential in nature, SAD shall provide
information related to inspection outcomes to Buyer resulting from such
inspection to the extent relevant to the Active Ingredient.  SAD will promptly
inform Buyer whether any Form FDA 483 or warning letters or citations are issued
to SAD (by the FDA or any other governmental authority) which are related to or
impact the supply of the Active Ingredient to Buyer.


ARTICLE 8
PRICE; PRICE ADJUSTMENTS; PAYMENT TERMS


8.1         Price.


(a)           General.  The per- gram price(s) payable by Buyer for all
quantities of the Active Ingredient ordered hereunder (the “Active Ingredient
Price(s)”) shall be [REDACTED]Euros[REDACTED].


8.2         Payment Terms. SAD shall invoice Buyer for all quantities of the
Active Ingredient purchased hereunder concurrently with SAD’s shipment thereof
to Buyer. Subject to Section 7.3 and Section 13.1, all amounts properly invoiced
by SAD hereunder shall be due and payable [REDACTED]from the date of such
invoice.  SAD shall deliver invoices to Buyer on the date the invoice is issued.
Payment may be made by Buyer’s corporate check or by wire transfer of funds to
such account as SAD may designate.  Orders, invoices and payments under this
Agreement shall be made in Euros.  Invoices shall reflect the actual quantities
shipped and Buyer shall be responsible for payment for such actual quantities
shipped in accordance with this Agreement.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 8

 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 9
SAD’S REPRESENTATIONS, WARRANTIES AND COVENANTS


SAD represents, warrants and covenants to Buyer as follows:


9.1         Active Ingredient. The Active Ingredient, at the time of sale and
shipment to Buyer by SAD, (a) will conform to the Specifications, as then in
effect, (b) will have dating until re-evaluation of not less than that which is
set forth in Section 7.4 above, (c) will have been manufactured in all material
respects in accordance with cGMP in effect at the time of manufacture, (d) will
not be adulterated or mis-branded within the meaning of the FDCA, (e) will not
have been manufactured, sold or shipped in violation of any applicable laws in
any material respect, (f) will be conveyed with good title, free and clear of
all security interests, liens or encumbrances, and (g) as may be appropriate or
applicable, will have been approved by any and all requisite governmental and
regulatory authorities.


9.2         Manufacturing Standards. SAD shall manufacture the Active Ingredient
in accordance with (i) the Specifications, (ii) then-current cGMPs, and (iii)
ICH Guidelines.


9.3         Compliance with Applicable Laws. SAD shall fully comply with all
applicable federal, state and local laws in performing the services contemplated
hereunder.


9.4             Qualified Personnel. SAD shall engage and employ only
professionally qualified personnel to perform the services contemplated
hereunder, and will not knowingly utilize any individual, in any material
capacity, who has been debarred under FDCA 21 USC 335a or who is subject to a
conviction described in FDCA 21 USC 331.


9.5             SAD represents and warrants to Buyer that the Production Site is
wholly-owned by an Affiliate of SAD and that such Affiliate and SAD are wholly
owned, directly or indirectly, by Sanofi-Aventis SA.


ARTICLE 10
GENERAL REPRESENTATIONS AND WARRANTIES


Each Party represents and warrants to the other as follows:


10.1       Power and Authorization. It has all requisite power and authority
(corporate and otherwise) to enter into this Agreement and has duly authorized
by all necessary action the execution and delivery hereof by the officer or
individual whose name is signed on its behalf below.


10.2       No Conflict. Its execution and delivery of this Agreement and the
performance of its obligations hereunder do not and will not conflict with or
result in a breach of or a default under its organizational instruments or any
other agreement, instrument, order, law or regulation applicable to it or by
which it may be bound.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 9

 
 
 

--------------------------------------------------------------------------------

 


10.3       Enforceability. This Agreement has been duly and validly executed and
delivered by it and constitutes its valid and legally binding obligation,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights and except as enforcement is
subject to general equitable principles.


10.4       Debarment.  As of the Effective Date, both parties have not been
debarred under 21 USC 335a, and to the best of their knowledge, is not subject
to pending debarment under 21 USC 335a.


ARTICLE 11
TERM; TERMINATION


11.1       Term. Unless sooner terminated pursuant to the terms hereof, the term
of this Agreement shall commence on the Effective Date and shall expire with the
acceptance by Buyer of the total quantities of Active Ingredient as set forth in
Article 6 above.


11.2       Termination by Buyer for Utility Loss.  Buyer shall be entitled to
terminate this Agreement pursuant to and in accordance with Article 5 in the
event of a Utility Loss.  In the event of a termination by Buyer in accordance
with this Section 11.2 and Article 5, Buyer’s then-current payment obligations
under this Agreement which are not related to Utility Loss shall remain until
fully satisfied, including the payment of amounts due to SAD for Active
Ingredient or otherwise, which are not related to Utility Loss.


11.3       Termination by Mutual Agreement. The Parties may terminate this
Agreement at any time by mutual written agreement.


11.4       Termination Upon Breach. Either Party may terminate this Agreement
upon not less than thirty (30) days prior written notice to the other Party upon
the material breach or default by the other Party of any of its representations,
warranties, covenants or agreements (provided, however, that such notice period
shall be extended by such additional period as the breaching Party may request
upon the breaching Party’s written certification that (i) such breach is
reasonably capable of being cured within the period of the proposed extension,
but not within such thirty (30) day period and (ii) it has commenced and is
diligently pursuing efforts to cure such breach). Upon the expiration of such
notice period, this Agreement shall terminate without the need for further
action by either Party; provided, however, that if the breach upon which such
notice of termination is based shall have been fully cured to the reasonable
satisfaction of the non-breaching Party within such notice period, then such
notice of termination shall be deemed rescinded, and this Agreement shall be
deemed reinstated and in full force and effect. Such right of termination shall
be in addition to such other rights and remedies specified in this Agreement and
as provided by law.  For greater certainty, any breach or default (material or
otherwise) by a Party under any other agreement between the Parties (other than
the Quality Agreement) shall not entitle the other Party to terminate this
Agreement.

       
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 10

 
 
 

--------------------------------------------------------------------------------

 


 11.5      Other Termination.   Either of the Parties may terminate this
Agreement at anytime, upon written notice, during the clinical development of
Product should Buyer execute and enter into binding agreements with [REDACTED]as
a marketing partner related to the Product.  Upon termination in accordance with
this section 11.5, Buyer will compensate SAD for [REDACTED]of Active Ingredient
shipped from SAD in accordance with a Letter of Intent between the parties,
effective November 1, 2009, at a rate of [REDACTED], totaling
[REDACTED].  Should Buyer enter into marketing partnerships for the Product with
partners other than [REDACTED], Buyer shall remain obligated to the terms of
this Agreement with SAD.


11.6       Rights and Duties Upon Termination.


(a)           Unless otherwise mutually agreed by the Parties, SAD shall
manufacture and ship, and Buyer shall purchase in accordance with the provisions
hereof, all quantities of Active Ingredient ordered by Buyer hereunder prior to
the date of expiration or termination.


(b)           Upon the expiration or termination of this Agreement (other than
termination by Buyer pursuant to Section 11.2 or Section 11.4 hereof), Buyer
shall, if so requested by SAD, purchase (i) all materials and components
acquired by SAD hereunder to manufacture the Active Ingredient in accordance
with the then-current Forecast, at SAD’s Acquisition Cost thereof, (ii) all
work-in-progress of the Active Ingredient in respect of the then-current
Forecast at SAD’ actual cost thereof, and (iii) all finished Active Ingredient
inventory in respect of the then-current Forecast then in SAD’s possession at
the then-current Active Ingredient Price hereunder. In addition, in such case
Buyer shall pay SAD for any uncancellable commitments made by SAD for materials
and components hereunder in respect of the then-current
Forecast.  Notwithstanding anything to the contrary in this Section 11.6 (b),
the foregoing purchase and payment obligations of Buyer shall be limited solely
to materials and components obtained as to the time periods for the types of
materials and components provided in Article 5, and Active Ingredient quantities
manufactured as to which Buyer’ Forecasts under Section 6.1 hereof constitute a
firm commitment.
 
ARTICLE 12
CLAIMS; RECALLS
12.1       Claims. Buyer may reject any quantity of the Active Ingredient which
fails to conform to any applicable PO, warranty, Specifications or laws upon
written notice to SAD describing such nonconformity given within thirty (30)
days after Buyer’s receipt thereof (or, in the case of any defects not
reasonably susceptible of discovery upon receipt of such goods, within thirty
(30) days after discovery thereof by Buyer).  SAD shall have no liability to
Buyer with respect to any such nonconformity which the Parties agree (or, absent
such agreement, which a mutually acceptable independent laboratory or consultant
determines) (i) was caused by information supplied by Buyer or due to a fault in
materials supplied by Buyer, (ii) was otherwise caused by Buyer or its agents,
or (iii) was caused after delivery thereof to the carrier at the point of
origin.  In all other cases, SAD shall promptly credit Buyer’s account for SAD’s
invoice price to Buyer of such nonconforming Active Ingredient.  Additionally,
if Buyer shall have previously paid for such nonconforming Active Ingredient,
SAD shall promptly, at Buyer’s election, either (a) refund the invoice price
thereof (b) offset the amount thereof against other amounts then due SAD
hereunder or (c) replace such nonconforming Active Ingredient with conforming
Active Ingredient at no additional cost to Buyer (including replacement shipping
costs).  THE FOREGOING REMEDY CONSTITUTES THE EXCLUSIVE REMEDY AGAINST SAD AND
THE ENTIRE LIABILITY OF SAD IN CONNECTION WITH THE REJECTED SHIPMENT.  The fees
and expenses of any independent laboratory or consultant engaged by the Parties
for purposes of this section shall be paid by the Party which is determined to
bear responsibility for the nonconformity in question
 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 11

 

--------------------------------------------------------------------------------


 
12.2       Recalls.


(a)           Notices.  Each Party shall notify the other of any information,
whether received directly or indirectly, which might affect the marketability,
safety or effectiveness of Product which was manufactured using Active
Ingredient supplied by SAD hereunder and/or which might result in the Recall or
seizure of the Product which was manufactured using Active Ingredient supplied
by SAD hereunder. For purposes of this Agreement, a “Recall” shall mean any
action: (i) by either Party to recover title to or possession of quantities of
the Product which was manufactured using Active Ingredient supplied by SAD
hereunder sold or shipped to Third Parties (including, without limitation, the
voluntary withdrawal of such Product which was manufactured using Active
Ingredient supplied by SAD hereunder from the market) or (ii) by any regulatory
authority to detain or destroy any of such Product which was manufactured using
Active Ingredient supplied by SAD hereunder. “Recall” shall also include the
election by either Party to refrain from selling or shipping quantities of such
Product which was manufactured using Active Ingredient supplied by SAD hereunder
to Third Parties that would have been subject to a Recall if sold or shipped.


(b)           Discretion.  Buyer shall institute a Recall of the Product as a
consequence of any defect that Buyer deems sufficiently serious. Buyer shall
consult with SAD regarding any Recall of Product which was manufactured using
Active Ingredient supplied by SAD hereunder; provided, however, that Buyer shall
retain sole discretion whether to institute a Recall.  SAD shall provide a rapid
initial response and a full report with respect thereto within thirty (30)
calendar days of such notification.


(c)           Responsibilities.  SAD shall have no liability to Buyer with
respect to any Recall which the Parties agree (or, absent such agreement, which
a mutually acceptable independent laboratory or consultant determines) (i) was
caused by information or materials supplied by Buyer, (ii) was otherwise caused
by Buyer or its agents, (iii) was caused by factors occurring after delivery of
the Active Ingredient to the carrier at the point of origin, or (iv) did not
result from a breach of SAD’s warranties provided under Article 10 hereof.  In
addition, Buyer shall reimburse SAD for all reasonable out-of-pocket Third Party
costs and expenses incurred and not recovered by SAD directly resulting from
such Recall (subject to the limitations set forth in Section 15.2 hereof).
 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 12

 

--------------------------------------------------------------------------------


 
(d)           SAD Liability.  For all Recalls which result from a breach of
SAD’s warranties provided under Article 10 hereof, unless SAD does not have
liability pursuant to Section 12.2(c), SAD shall: (x) promptly credit Buyer’s
account for SAD’s invoice price to Buyer of the Active Ingredient used in such
Recalled Product; if Buyer shall have previously paid for such Active
Ingredient, SAD shall promptly, at Buyer’ election, either (A) refund the
invoice price thereof, or (B) offset the amount thereof against other amounts
then due SAD hereunder, or (C) replace such Active Ingredient at no additional
cost to Buyer (including shipping costs); and (y) reimburse Buyer for all
reasonable out-of-pocket Third Party costs and expenses incurred and not
recovered by Buyer directly resulting from such Recall (subject to the
limitations set forth in Section 15.2 hereof).


(e)           Independent Laboratory Costs.  The fees and expenses of any
independent laboratory or consultant engaged by the Parties for purposes of this
Section 12.2 shall be paid by the Party which is determined to bear
responsibility for the Recall in question.


(f)           Limitation.  Notwithstanding any other provision of this
Agreement, the liability of SAD to reimburse Buyer for Third Party costs and
expenses pursuant to Section 12.2(d)(y) hereof related to any Recall shall not
exceed [REDACTED]in respect of each such Recall.   The Parties shall, to the
extent possible, meet to review, in advance, actions and budgets for any Recall
for which SAD shall have financial responsibility to Buyer pursuant to this
Section 12.2.


12.3        Disposition of Nonconforming or Recalled Product. Buyer shall not
dispose of any damaged, nonconforming or Recalled Product as to which it intends
to assert a claim against SAD without SAD’s written authorization to do so.
Alternatively, SAD may instruct Buyer to return such Product to SAD. SAD shall
bear the cost of disposition (as well as all applicable shipping costs) with
respect to any damaged, nonconforming or Recalled Product as to which it bears
responsibility under Section 12.1 or 12.2 hereof.



ARTICLE 13
INDEMNIFICATION


13.1        By Buyer. Buyer shall defend, indemnify and hold harmless SAD, its
Affiliates and their respective officers, directors, shareholders, employees,
licensees, agents, successors and assigns from and against any and all claims,
demands, damages, judgments, settlements and awards made by or asserted by Third
Parties (collectively, “Third Party Claims”) (including, without limitation,
those associated with a Recall) which any of them may incur or become subject to
arising out of or resulting from (a) Buyer’s use, handling, distribution,
marketing or sale of the Active Ingredient or the Product (subject to Section
13.2 hereof), (b) the breach by Buyer of any of its representations, warranties,
covenants, obligations, agreements or duties under this Agreement or (c) any
claim that the manufacture, use or sale of the Product infringes a patent or any
other proprietary rights; provided, however, that such obligation to indemnify
shall not extend to any Third Party Claim to the extent they arise out of or
resulting from any negligence, recklessness or wrongful conduct by SAD or the
breach by SAD of any of its representations, warranties, covenants, obligations,
agreements or duties under this Agreement.
 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 13

 

--------------------------------------------------------------------------------



 
13.2        By SAD. SAD shall defend, indemnify and hold harmless Buyer, its
Affiliates and their respective officers, directors, shareholders, employees,
licensees, agents, successors and assigns from and against any and all Third
Party Claims which any of them may incur or become subject to arising out of or
resulting from (a) SAD’s negligent acts or omissions or willful misconduct in
connection with the performance of the services contemplated by this Agreement,
(b) the breach by SAD of any of its representations, warranties, covenants,
obligations, agreements or duties under this Agreement, or (c) any claim that
SAD’s manufacture, use or sale of the Active Ingredient alone infringes a patent
or any other proprietary rights; provided, however, that such obligation to
indemnify shall not extend to any Third Party Claim to the extent they arise out
of or resulting from any negligence, recklessness or wrongful conduct by Buyer
or the breach by Buyer of any of its representations, warranties, covenants,
obligations, agreements or duties under this Agreement.
 
13.3         Procedure. Promptly after learning of the occurrence of any event
which may give rise to its rights under the provisions of this Article 13, each
indemnitee hereunder shall give written notice of such matter to the indemnitor.
The indemnitee shall cooperate with the indemnitor in the negotiation,
compromise and defense of any such matter. The indemnitor shall have the right
to be in charge of and control such negotiations, compromise and defense and to
select and manage counsel with respect thereto, provided that the indemnitor
shall promptly notify the indemnitee of all developments in the matter.  In no
event shall the indemnitee compromise or settle any such matter without the
prior written consent of the indemnitor, who shall not be bound by any such
compromise or settlement absent its prior written consent, which consent shall
not be unreasonably withheld or delayed


ARTICLE 14
INSURANCE


Each Party represents that it has and shall maintain during the Term hereof, as
well as after the expiration or termination of this Agreement, sufficient
insurance or an appropriate program of self insurance, and in particular
products liability insurance, with appropriate policy limits to cover all risks
associated with the performance of its obligations under this Agreement.  Each
Party agrees to provide upon request copies of the relevant certificate(s) of
insurance.


ARTICLE 15
LIMITATION OF LIABILITY


15.1         DISCLAIMER OF WARRANTIES. THE WARRANTIES GIVEN BY SAD HEREUNDER ARE
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
AND ALL OTHER WARRANTIES ARE HEREBY DISCLAIMED AND EXCLUDED BY SAD.
 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 14

 

--------------------------------------------------------------------------------


 
15.2        DAMAGES. NO PARTY SHALL BE LIABLE FOR ANY INCIDENTAL, INDIRECT,
PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS AND LOSS OF GOODWILL) ARISING FROM ANY BREACH OR
ALLEGED BREACH OF THIS AGREEMENT (EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES).


15.3        Remedies.  SAD’s sole obligations, and Buyer’s sole and exclusive
remedies, for any breach by SAD of this Agreement related to nonconforming
Active Ingredient or Recalled Product shall be as set forth in Sections 12.1 and
12.2 hereof, respectively.


15.4        LIMITATION.  EXCEPT FOR SAD’S INDEMNIFICATION OBLIGATIONS FOR THIRD
PARTY CLAIMS, IN NO EVENT SHALL SAD’S TOTAL AGGREGATE LIABILITY FOR ALL CLAIMS
OR LOSSES ARISING OUT OF OR RELATED TO THIS AGREEMENT EXCEED THE AMOUNTS PAID TO
SAD HEREUNDER DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE
EVENT GIVING RISE TO LIABILITY.


ARTICLE 16
CONFIDENTIALITY


16.1       Treatment of Confidential Information. Except as otherwise provided
in this Article 16, during the Term and for a period of ten (10) years
thereafter:


 
(i)
SAD will retain in confidence and use only for the purposes contemplated hereby
any Confidential Information disclosed to it by or on behalf of Buyer in
connection with the performance of this Agreement; and



 
(ii)
Buyer will retain in confidence and use only for the purposes contemplated
hereby any Confidential Information disclosed to it by or on behalf of SAD in
connection with the performance of this Agreement.



16.2        Right to Disclose.  To the extent it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement or any rights which survive termination or expiration hereof, each
Party may disclose Confidential Information to its Affiliates, sublicensees,
consultants, outside contractors, clinical investigators or other Third Parties
on condition that such entities or persons agree (a) to keep the Confidential
Information confidential for the same time periods and to the same extent as
each Party is required to keep the Confidential Information confidential and
(b) to use the Confidential Information only for such purposes as such Party is
entitled to use the Confidential Information. Each Party or its Affiliates or
sublicensees may disclose such Confidential Information to government or other
regulatory authorities to the extent that such disclosure (i) is reasonably
necessary to obtain patents or authorizations to conduct clinical trials with
and to market commercially the Product, provided such Party is otherwise
entitled to engage in such activities under this Agreement or (ii) is otherwise
legally required.
 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 15

 

--------------------------------------------------------------------------------


 
16.3         Confidentiality Agreement. This Agreement contains the entire
understanding of the Parties with respect to the Confidential Information and
supersedes the Confidentiality Agreement entered into on September 26, 2008.


16.4         Material Transfer Agreement.  The Material Transfer Agreement
executed by the parties shall remain in effect.


ARTICLE 17
OWNERSHIP OF PROPERTY


17.1        Ownership of Rights. Each Party shall exclusively own and retain all
right, title and interest in and to (i) all intellectual property rights,
information, documents and tangible and intangible materials owned by it as of
the Effective Date, and (ii) all Inventions which are conceived, reduced to
practice, or created by such Party and/or its Affiliates or agents (including
without limitation Inventions based upon any background or preexisting
technology of such Party) and which do not include any intellectual property
rights of the other Party from and after the Effective Date.   Each Party shall
be solely responsible for the conduct and costs of filing, prosecution and
maintenance of patents and patent applications on its own intellectual property
rights, including without limitation its Inventions.


17.2        Trademarks. Buyer shall retain all right, title and interest arising
under the laws of the United States and Israel and all other applicable laws in
the trademarks of Buyer that may be adopted with respect to the Product.


ARTICLE 18
FORCE MAJEURE


18.1         Effects of Force Majeure. Neither Party shall be held liable or
responsible for failure or delay in fulfilling or performing any of its
obligations under this Agreement (other than the payment of money owed
hereunder) to the extent that such failure or delay results from any cause
beyond its reasonable control, including, without limitation, fire, flood,
natural disaster, explosion, war, strike, labor unrest, riot, embargo, acts or
omissions of carriers, or act of God (each, a “Force Majeure Event”). Such
excuse shall continue as long as the Force Majeure Event continues, following
which such Party shall promptly resume performance hereunder.


18.2         Effects of Regulatory Changes. Neither Party shall be held
responsible or liable for failure or delay in fulfilling or performing any of
its obligations under this Agreement to the extent that such failure or delay
results from good faith efforts to comply with the enactment or revision of any
law, rule, regulation or regulatory advisory opinion or order applicable to the
manufacturing, marketing, sale, reimbursement and/or pricing of the Product (a
“Regulatory Change”). Such excuse shall continue as long as performance is
prevented by the affected Party’s good faith efforts to comply with such
Regulatory Change, following which such Party shall promptly resume performance
hereunder.
 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 16

 

--------------------------------------------------------------------------------


 
18.3         Notice. The Party affected by a Force Majeure Event or a Regulatory
Change shall notify the other Party thereof as promptly as practicable after its
occurrence. Such notice shall describe the nature of such Force Majeure Event or
Regulatory Change and the extent and expected duration of the affected Party’s
inability to fully perform its obligations hereunder. The affected Party shall
use due diligence, where practicable, to minimize the effects of or end any such
event so as to facilitate the resumption of full performance hereunder and shall
notify the other Party when it is again fully able to perform such obligations.


ARTICLE 19
INDEPENDENT CONTRACTORS


The relationship between Buyer and SAD is that of independent contractors and
nothing herein shall be deemed to constitute the relationship of partners, joint
venturers, nor of principal and agent between Buyer and SAD. Neither Party shall
have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other Party or to bind the other
Party to any contract, agreement or undertaking with any Third Party.


ARTICLE 20
MISCELLANEOUS


20.1         General Notices. Except as otherwise provided in Section 20.2
hereof, all notices, requests, instructions, consents and other communications
to be given pursuant to this Agreement shall be in writing and shall be deemed
received (i) on the same day if delivered in person, by same-day courier or by
facsimile transmission, (ii) on the next day if delivered by overnight mail or
courier, or (iii) on the date indicated on the return receipt, or if there is no
such receipt, on the third calendar day (excluding Sundays) if delivered by
certified or registered mail, postage prepaid, to the Party for whom intended to
the following addresses:


If to Buyer:
       
ORAMED Ltd.
   
HI-TECH PARK 2/5 GIVAT-RAM
   
PO Box 39098, Jerusalem 91390, Israel
   
Attention: CFO:  Yifat Zommer
   
Email: yifat@oramed.com
   
Facsimile: + 972 2 566 0004
     
If to SAD:
       
SANOFI-AVENTIS DEUTSCHLAND GMBH
   
Industriepark Hoechst, 65926
   
Frankfurt am Main, Germany

 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 17

 

--------------------------------------------------------------------------------


 
With a copy to:
 
sanofi-aventis US
   
55 Corporate Drive
   
Bridgewater, NJ 08807
   
General Counsel
   
Facsimile: 908-927-8636

 
Each Party may by written notice given to the other in accordance with this
Agreement change the address to which notices to such Party are to be delivered.


20.2         Special Notices. Each Party shall notify the other by telephone as
soon as practicable (with written confirmation within three business days) upon
its receipt of any technical complaint or notice of adverse reaction; provided,
however, that notification of serious, new or unexpected experiences reported
with increased frequency shall be made immediately (but in any event not more
than thirty-six (36) hours after the notifying Party learns of such
experiences). All such notices shall be directed to the Parties at the addresses
set forth in Section 20.1 to the attention of the following personnel:


If to Buyer:
         
Technical complaints: 
Quality Assurance Specialist
 
Adverse reactions:
Director of Product Surveillance
     
If to SAD:
         
Technical complaints: 
Site Quality Manager
 
Adverse reactions:
Site Quality Manager



20.3         Entire Agreement. This Agreement contains the entire understanding
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, whether written or oral, between them with
respect to the subject matter hereof. Each Party has executed this Agreement
without reliance upon any promise, representation or warranty other than those
expressly set forth herein.


20.4         Amendment. No amendment of this Agreement shall be effective unless
embodied in a written instrument executed by both of the Parties.


20.5         Waiver of Breach. The failure of either Party at any time to
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor in any way to affect the validity of
this Agreement or any provisions hereof or the right of any Party to thereafter
enforce each and every provision of this Agreement. No waiver of any breach of
any of the provisions of this Agreement shall be effective unless set forth in a
written instrument executed by the Party against whom or which enforcement of
such waiver is sought; and no waiver of any such breach shall be construed or
deemed to be a waiver of any other or subsequent breach.
 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 18

 

--------------------------------------------------------------------------------


 
20.6         Neither Party shall subcontract any of its obligations under this
Agreement; provided, however, that (i) either party may subcontract to a Third
Party any of its obligations under this Agreement with the prior written
approval of the other Party, such approval not to be unreasonably withheld, and
(ii) SAD may subcontract any services to an Affiliate, or otherwise if permitted
in the Specifications or Packaging Specifications, including without limitation
the supply of materials and components, or pursuant to Section 20.7 hereof.


20.7         Assignment; Requirement to Assign to Successor to
Business.  Neither Party may assign its rights under this Agreement in whole or
in part without the prior written approval of the other Party (such approval not
to be unreasonably withheld or delayed). Any such attempted assignment without
such prior written consent shall be void and ineffective. Notwithstanding the
foregoing: SAD may, without the other Party’s consent, assign its rights and
delegate its duties under this Agreement in whole or in part to any entity with
which it merges or consolidates, which acquires all or substantially all of its
business and assets, or which otherwise is or becomes an Affiliate of the
assigning Party;


20.8         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, USA, without regard to any choice-of-law
principle that would dictate the application of the laws of another
jurisdiction. Failing amicable agreement, all disputes arising in connection
with this Agreement shall be settled by the courts of New York, New York, USA.


20.9         Severability. All of the provisions of this Agreement are intended
to be distinct and severable.  If any provision of this Agreement is or is
declared to be invalid or unenforceable in any jurisdiction, it shall be
ineffective in such jurisdiction only to the extent of such invalidity or
unenforceability.  Such invalidity or unenforceability shall not affect either
the balance of such provision, to the extent it is not invalid or unenforceable,
or the remaining provisions hereof, nor render invalid or unenforceable such
provision in any other jurisdiction.
 
20.10       Publicity.  Nothing in this Agreement shall be deemed to give either
Party any rights to use the other Party’s trademarks or trade names without the
other Party's prior specific, written consent.  The parties agree that except
for what has been provided for herein, neither party will issue any press
release or otherwise make any public statement, advertisement or disclosure with
respect to this Agreement or the transactions contemplated hereby without the
prior written consent of the other Party, which shall not be unreasonably
withheld.  The Parties agree that Exhibit 3 attached hereto represents a
mutually approved announcement and Form 8-K to be released and filed by Buyer or
its Affiliate with the Securities and Exchange Commission upon the full
execution of this Agreement.  In addition, if, in the opinion of the disclosing
Party’s legal counsel, any other announcement is necessary to comply with
applicable law, either Party shall be entitled to make a further public
announcement of this Agreement and/or file forms with the Securities and
Exchange Commission or other regulatory agencies, subject to the prior review
and approval of such press release and/or forms by the other Party or its
Affiliate, which approval will not be unreasonably withheld or delayed.  In
addition, if, in the opinion of Buyer's legal counsel this Agreement must be
filed with the Securities and Exchange Commission, mutually agreed upon redacted
versions of this Agreement may be exhibits to the Form 8-K Current Report or a
periodic report.  In addition, Buyer will be entitled to make reference to this
Agreement in reports filed with the Securities and Exchange Commission, after
providing SAD reasonable advance notice and a reasonable opportunity to review
and comment thereon.  Finally, Buyer shall be allowed to insert the statement
"The recombinant human insulin was sourced from Sanofi-Aventis Deutschland GmbH"
without any authorization from SAD in order to specify the SAD as the supplier
of the Active Ingredient only in peer-review papers and posters published
at scientific seminars when the Active Ingredient which was provided by SAD is
used for the studies that are the subjects of the publication.
 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 19

 

--------------------------------------------------------------------------------


 
20.11       Survival. The provisions of Article 4 (Cooperation with Governmental
Requirements), Section 11.5 (Rights and Duties Upon Termination), Article 12
(Claims; Recalls), Article 13 (Indemnification), Article 14 (Insurance), Article
15 (Limitation of Liability), Article 16 (Confidentiality), Article 17
(Ownership of Property), , Section 20.8 (Governing Law), Section 20.10
(Publicity) and Section 24.11 (Survival) shall survive the expiration or
termination of this Agreement.


20.12       Headings. The headings of articles and sections have been included
for convenience only and shall not be considered in interpreting this Agreement.


20.13       Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
and all of which together shall constitute one and the same Agreement. This
Agreement may be executed and delivered via facsimile or other electronic means
with the same force and effect as if it were executed and delivered by the
Parties simultaneously in the presence of one another.


20.14       Execution.  At the time of execution of this Agreement, the Parties
shall cause their authorized officers to execute two original copies of this
Agreement, one copy of which shall be maintained by each Party at that Party’s
offices. Each Party represents that the person who executes this Agreement is
authorized and empowered to obligate and bind his or her Party under this
Agreement.


20.15       Further Actions. The Parties agree to execute such additional
documents and / or agreements as may be reasonably necessary to perfect the
intentions of the provisions contained herein.


[Remainder of this page intentionally left blank.]
 

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 20

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the date first written
above.


ORAMED LTD.


By:
 
  
     
Name:
 
 
     
Title:
 
 



SANOFI-AVENTIS DEUTSCHLAND GMBH


By:
 
 
     
Name:
 
  
     
Title:
 
  

   

 
MANUFACTURING AND SUPPLY AGREEMENT
PAGE 21

 

--------------------------------------------------------------------------------


 
Exhibit 1
 
PACKAGING SPECIFICATIONS
 
SAD will supply the Active Ingredient in packaging units of [REDACTED] kilograms
for a purchased quantity below [REDACTED]kg and in packaging units of
[REDACTED]kilograms (standard preferred packaging unit) for a purchased quantity
higher than [REDACTED]kilograms.


The following sizes* of stainless steel drums are utilized for packaging and
delivery:


                                1[REDACTED][REDACTED]* not factoring in the lid


SAD shall have the right, at its option, to deliver ordered quantities in one
drum where feasible.
 

 
MANUFACTURING AND SUPPLY AGREEMENT
   

 

--------------------------------------------------------------------------------


 
Exhibit 2
 
ACTIVE INGREDIENT SPECIFICATIONS
 
[REDACTED]
 

 
MANUFACTURING AND SUPPLY AGREEMENT
   

 

--------------------------------------------------------------------------------


 
Exhibit 3
 
Press Release to be issued by Buyer
 
[REDACTED]
  

 
MANUFACTURING AND SUPPLY AGREEMENT
   

 

--------------------------------------------------------------------------------


 
Exhibit 4


Territory


[REDACTED]
  

 
MANUFACTURING AND SUPPLY AGREEMENT
   

 

--------------------------------------------------------------------------------


 